Citation Nr: 0923140	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-14 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of the Veteran.  The 
Veteran had active service from July 1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Appellant requested a hearing before the Board.  The 
requested hearing was conducted in March 2009 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The Veteran's primary 
cause of death was liver failure, due to chronic Hepatitis C 
and chronic obstructive pulmonary disorder, with obesity 
listed as a significant condition.  The Appellant asserts 
that the Veteran contracted Hepatitis C during service.

The Board finds that further development is necessary before 
the claim can be adjudicated.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that when adjudicating a claim for Dependency Indemnity 
Compensation (DIC), which includes a claim of service 
connection for the cause of the Veteran's death, VA must 
perform a different analysis depending upon whether a Veteran 
was service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, service connection had not been established for 
any disability prior to the Veteran's death.  While a notice 
letter sent by the RO in April 2003 generally addresses what 
is required to establish service connection for cause of 
death, there has been no notice that service connection had 
not been granted for any disability or a discussion of the 
specific evidence and information required to establish the 
Appellant's claim.  The Veterans Court held in Hupp that the 
section 5103(a) notice letter should be "tailored."  Id.  
Based on the Board's review of the claim and the August 2004 
notice provided to the Appellant, pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008) (VCAA), the Board finds 
that it is required to remand this case so that the Appellant 
can be provided with a new VCAA notice letter that more fully 
complies with the Court's holding in Hupp.

Furthermore, it appears as though multiple medical treatment 
records are not associated with the file.  The Appellant 
indicated the Veteran was treated at numerous hospitals, VA 
health centers, and private medical doctors.  Some records 
identified are located in the file, but it appears as though 
no attempt has been made to obtain several other identified 
records, including VA records.  38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  Attempts 
must also be made to obtain the full private medical records.

Additionally, DIC benefits are payable to the surviving 
spouse of a Veteran if the Veteran died from a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 
(2008).  In order to establish service connection for the 
cause of a Veteran's death, the evidence must show that a 
disability incurred in or was aggravated by active service 
and was the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).

Service records have been reviewed.  A July 1973 entrance 
examination stated the Veteran had no disqualifying defects 
or communicable diseases.  

The Veteran died in August 2002 and the death certificate 
shows that the Veteran's death was caused by liver failure 
due to chronic Hepatitis C.  The Appellant contends that the 
evidence is in equipoise as to whether the Veteran contracted 
Hepatitis C during service through possible unsterilized 
tools used during several surgeries, including dental 
surgeries, through the pneumatic injector for immunizations, 
sharing razors, a gamma globulin shot or whether he 
contracted Hepatitis C after service from receiving tattoos 
and using intravenous drugs for approximately one week.  No 
medical opinion has been obtained regarding the likelihood 
that the Veteran contracted Hepatitis C during service.  



Accordingly, the case is REMANDED for the following actions:

1.  Provide the Appellant with a new 
VCAA notice letter, conforming to Hupp, 
noting (1) a statement of indicating 
that the Veteran was not service-
connected for any disability at the 
time of his death, and (2) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the conditions 
not yet service connected.  

2.  Obtain and associate with the 
claims folder all identified medical 
treatment records.  Specifically, 
obtain records from the University 
Medical Group, Dr. Jacobson, Dr. 
Holtzapple, and the Eugene VA Clinic.  

If no records are located, a negative 
response is necessary and must be 
incorporated into the file.


3.  After all of the above actions have 
been completed, readjudicate the claim.  
If the claim remains denied, issue to the 
Appellant a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


